Willson, Judge.
“All prisoners shall be bailable by sufficient sureties, unless for capital offenses, where the proof is evident.” (Bill of Rights, sec. 11.) As presented to us in this record, we cannot say that the “proof is evident” that the prisoner is guilty of murder in the first degree. Our judgment is that he is entitled to bail, and, the evidence showing that he is a man without means,— not pecuniarily able to give bail in a large amount,— we fix his bail at the sum of $5,000. The judgment refusing the prisoner bail is reversed, and upon his executing and delivering to the sheriff of Harris county a bail bond in said amount, in form and conditioned as the law requires, with good and sufficient sureties, said bond to be approved by said sheriff, the said prisoner, Kyle Terry, will be released from custody.

Ordered accordingly.